In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00039-CV
                                                ______________________________
 
 
                                    CARLOS A. ARMENTA,
Appellant
 
                                                                V.
 
                                           TDCJ–ID, ET AL., Appellee
 
 
                                                                                                  

 
                                                                      
                                      On Appeal from the 202nd
Judicial District Court
                                                             Bowie County, Texas
                                                      Trial Court No. 09C1296-202
 
                                                   
                                               
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            This
is an appeal by Carlos A. Armenta from the trial court’s order dismissing his
cause of action against defendants the Texas Department of Criminal
Justice–Institutional Division, et al. 

            The
order entered in this appeal, however, states that “Plaintiff’s §1983 claim of
deliberate indifference against Defendant Ayers is NOT DISMISSED.” 
            The
general rule is that a final and appealable judgment must determine the entire
controversy, disposing of all the parties and issues in a case.  Schlipf
v. Exxon Corp., 644 S.W.2d 453, 454 (Tex. 1982); N. E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex.
1966); Wagner v. Warnasch, 156 Tex.
334, 295 S.W.2d 890, 892 (1956).
            Because
the trial court’s order dismissing this suit did not dispose of all defendants,
it is not final, and this is an interlocutory appeal from a nonappealable
judgment.  Accordingly, we dismiss
Armenta’s appeal for want of jurisdiction.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          May 18, 2010
Date Decided:             May 19, 2010